EXHIBIT 2.4 ESCROW AGREEMENT THIS ESCROW AGREEMENT (the “Agreement”) is made as of January 2, 2009, by and among PLX Technology, Inc. (the “Purchaser”), VantagePoint Venture Partners IV (Q), L.P., as the representative (the “Stockholder Representative”) of the holders of the outstanding securities of Oxford Semiconductor, Inc., a Delaware corporation (the “Company”), and Computershare Trust Company, N.A., a national banking association, as escrow agent (the “Escrow Agent”). WHEREAS, pursuant to that certain Agreement and Plan of Merger dated as of
